Citation Nr: 1042027	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  02-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bipolar affective disorder. 



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to April 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
bipolar disorder.

On November 13, 2002, the Veteran testified at a videoconference 
hearing before an Acting Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the videoconference hearing is 
of record.

In January 2004, the Board remanded the case to the RO for 
further development.  In a January 2009 decision, the Board 
denied the Veteran's claim.  The Veteran subsequently appealed, 
and in an April 2010 order, the Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded it back 
to the Board for compliance with the instructions contained in a 
Joint Motion for Remand filed by the parties.   

In October 2010 the Veteran's representative submitted additional 
evidence, including the report of August 2010 and September 2010 
psychiatric evaluations.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's 
current bipolar affective disorder first became manifest in 
service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for bipolar 
affective disorder have been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for psychiatric disorder, the Board finds that all 
notification and development action needed to fairly adjudicate 
this claim has been accomplished.

II.  Factual Background

The Veteran entered active duty in January 1980.  The enlistment 
examination, conducted in December 1979, was negative for any 
findings of a psychiatric disorder, and psychiatric complaints 
were denied in an accompanying report of medical history.  On 
November 3, 1980, the Veteran underwent a psychiatric evaluation 
at the request of her command because of several incidents 
suggestive of emotional instability and an inability to deal with 
others.  Following an evaluation, the impression was situational 
reaction of adulthood.  In January 1981, the veteran was again 
referred for a mental status evaluation.  At that time, it was 
noted that she showed chronic feelings of resentment and 
bitterness, probably stemming from all the way back to her 
difficult childhood.  She was described as being irritable and 
easily hurt, and it was noted that she did not give up her anger. 
She was not psychotic.

The Veteran's DD Form 214 reflects the reason for separation as 
"Burden to Command due to substandard performance or inability to 
adapt to military service."

Post-service medical records, including VA and private treatment 
reports dated from December 1992 through October 2000, show that 
the Veteran received clinical attention and treatment for a 
psychiatric disorder, variously diagnosed as depressive disorder, 
schizophrenia, and bipolar disorder.  She was admitted to a 
private hospital in December 1992, at which time it was noted 
that she appeared depressed and labile.  She described her 
problem as stress associated with conflicts at work.  The final 
diagnoses were depressive disorder, NOS, and narcissistic 
personality.  Subsequently, the Veteran attended day hospital in 
January 1993.  Psychological testing was done which suggested 
more characterological difficulties, including narcissistic 
features and possibly intermittent explosive disorder.  A 
clinical resume in February 1993 reported a final diagnosis of 
adjustment disorder with depressed features, and narcissistic 
personality.  In June 1995, the Veteran's employer referred her 
to Dr. Richard Mayo for psychiatric evaluation and treatment.  
Following an evaluation, she was diagnosed with bipolar disorder, 
II, paranoid disorder NOS, and polysubstance abuse.  July and 
August 1995 records again reflect diagnoses of bipolar disorder 
and polysubstance dependence.

An October 2000 VA inpatient psychiatric admission note reflects 
that the Veteran was admitted to the hospital for manic symptoms 
lasting at least 3 to 4 days.  She had a disorganized thought 
process with very circumstantial speech.  During a subsequent 
psychosocial assessment at the hospital, the Veteran reported 
that her problems began during her Naval service as the system 
was against her.  She noted that she had a lot of problems with 
both her supervisors and her peers, believing that they were 
discriminating against her and were out to get her.  She also 
noted that she was subject to disciplinary action after she hit a 
man who had made sexual advances toward her. Post-service, she 
continued to have problems in the work setting.  The Veteran was 
treated in the hospital for about nine days and then discharged 
home. 

On April 2001 VA psychiatric examination, the examiner noted that 
prior to 1992 the Veteran had had only minimal contact with a 
psychiatrist while she was in the military, in November 1980 and 
January 1981.  The examiner also noted that the Veteran started 
to have trouble in school in the eighth grade, after her mother 
died.  She reported that she would fight with other kids in 
school who would talk about her dead mother.  The Veteran 
subsequently dropped out of school to join the Job Corps.  She 
noted that while she was in the Job Corps she got into a couple 
of fights.  She also became pregnant with her first child at the 
age of 16 in 1975.  After that she went to live with her older 
brother and during that time she worked a number of jobs.  In 
March 1977 she gave birth to her second son.  Subsequently, 
because she was not earning enough money, she enlisted in the 
Navy.  She reported that prior to enlisting she was raped at 
least once and that she also beat up another man who attempted to 
rape her.  

The Veteran reported that after enlisting she got into a fight 
with another girl who wanted her assignment as a cadence caller 
and she was reprimanded for this.  She also complained that 
during service a petty officer had touched her inappropriately.  
The examiner noted that as far as he could tell from the 
Veteran's description of events in the military, she consistently 
felt that she was not treated fairly and had difficulty with 
authority figures.  The examiner indicated that it appeared that 
this problem preceded her enlistment from the history she gave.  

The Veteran indicated that the best time in her life was between 
1982 and 1986 when she was working at San Diego Community College 
and going to school there.  At that time she was living with her 
two sons.  However, she got into difficulty for going to school 
while on welfare and was convicted of welfare fraud.  

From 1986 to 1989 the Veteran reported that she worked for the 
city of San Diego until she was eventually fired.  During that 
time she received eleven citations from the police and thus 
decided to leave San Diego.  She then moved to Houston and 
eventually began working for Southwestern Bell.  She worked as a 
senior stenographer; however, after about two years her behavior 
deteriorated to the point where she required psychiatric 
attention.  She had not worked since.  

The examiner diagnosed the Veteran with bipolar disorder, 
currently hypomanic.  He commented that the Veteran had 
experienced problems in the form of conflicts with other people 
predating her enlistment in the military, had had two children 
out of wedlock prior to enlisting in the military and was raped 
prior to enlistment in the military.  He also noted that the 
Veteran had described difficulties dealing with authority in the 
military and accused one of her superiors of sexual harassment.  
Additionally, he noted that subsequent to the Veteran's discharge 
from the Navy, the next four years from 1982 to 1986 appeared to 
have been the least stressful, best years of her career.  The 
examiner indicated that the Veteran did not come to continued 
psychiatric attention until 1992, 10 years after her discharge 
from the Navy.  Therefore, it was the examiner's opinion that the 
Veteran's condition, which he believed was appropriately 
diagnosed as bipolar disorder, was not related to her military 
service.   

At her personal hearing in November 2002, the Veteran's attorney 
noted that the veteran was stationed in Alaska in 1981 for one 
year, and was separated from her children; she requested a 30 day 
leave, for which she had accumulated enough time and was 
qualified, but this was denied.  The attorney indicated that the 
Veteran did not handle pressure correctly and that she was given 
some disciplinary action.  

The Veteran testified that although she may have had some 
problems prior to service, she had not received any treatment 
because no one noticed the problems.  She reported several 
difficult incidents in service, including being denied leave and 
sexual harassment from her superior officer.  She indicated that 
although she reported the problems, nothing was done to help her.  
She also indicated that she tried to get treatment immediately 
after service, but was not successful.  

In a January 2003 letter, a private treating psychiatrist, Dr. 
Lee, indicated that the Veteran had been under her care since 
November 1995 and that she had diagnosed the Veteran with bipolar 
disorder.  Dr. Lee noted that bipolar disorder was caused by a 
genetic predisposition of a biochemical imbalance in the brain 
and that symptoms could be precipitated or worsened by an 
increasing amount of stress such as military duty, work stress, 
financial problems or family stress.  

In a February 2006 letter, Dr. Lee indicated that the symptoms of 
bipolar disorder usually begin in late adolescence or early 
adulthood and that the disorder may happen as a result of 
structural and chemical changes in the brain.  The psychiatrist 
indicated that these changes may be caused by a combination of 
biological, genetic and environmental factors.  Dr. Lee commented 
that it was very probable that the Veteran's symptoms first 
appeared while she was on active duty in the Armed Forces.  Dr. 
Lee noted that the Veteran described her duty as being very 
stressful and that she encountered both sexual and mental 
harassment.  During her tour, the Veteran recalled a referral to 
a psychiatrist, a brief hospitalization, and being given a 
diagnosis of a mental disorder.  Thus, the psychiatrist found 
that the Veteran's first documented psychiatric episode should be 
found amongst her service treatment records.  Dr. Lee believed 
that the Veteran's symptoms of bipolar disorder should be 
considered service connected. 

On April 2007 VA psychiatric examination, the examiner noted that 
the Veteran talked at length about the disparity and prejudice 
she experienced both from family members and other people.  She 
also reported the attempted rape and an altercation with her 
brother's friend, both of which occurred prior to service.  
Additionally, the examiner noted the Veteran's history of 
discipline while in the military, along with the two mental 
health evaluations she received during service.  

After examination the examiner diagnosed the Veteran with bipolar 
disorder.  He found that the disorder was not first manifested in 
service as the Veteran had had bipolar symptoms prior to her 
enlistment.  He noted that the Veteran had reported being hyper, 
anxious and having sleep difficulties as a child.  The examiner 
also noted that there were reports by the Veteran and others in 
the claims file discussing a childhood onset of symptoms, along 
with the biological nature of bipolar disorder.  There were also 
interpersonal problems and physical altercations prior to 
service.  Additionally, the examiner found that the Veteran's 
bipolar disorder was not permanently aggravated by military 
service.  The examiner noted that the Veteran discussed how she 
had worked hard and taken care of herself despite her 
difficulties.  He also noted that during the prior April 2001 
examination, she had described the best time in her life as 
between 1982 and 1986.  

In the January 2009 denial, the Board found that as the Veteran's 
enlistment examination showed normal psychiatric findings she was 
presumed to be sound on entry.  The Board also found that 
although there was some reference to childhood emotional and 
mental problems in the claims file, the record did not contain 
clear and unmistakable evidence that the Veteran's bipolar 
disorder pre-existed service.  The Board then found that the 
April 2007 VA examiner's opinion was entitled to greater 
evidentiary weight than the opinion of Dr. Lee (in part because 
the VA examiner had reviewed the claims file) and concluded that 
the weight of the evidence was against a finding that the 
Veteran's current bipolar disorder was related to service.  

In the April 2010 Joint Motion, the parties found that the April 
2007 VA examination, on which the Board relied in denying the 
Veteran's claim, did not address whether the Veteran's 
psychiatric condition was incurred in service.  Instead, it only 
addressed whether a pre-existing disability was aggravated in 
service.  However, because the Board found that the presumption 
of soundness applied, aggravation was not at issue.  Thus, the 
parties agreed that the Board erred in failing to provide an 
adequate explanation of the probative value of the April 2007 VA 
examination.  The parties then found that if on remand the Board 
determined that there was insufficient medical evidence to assess 
whether the Veteran's disability first became manifest in 
service, the Board should consider whether it was necessary to 
obtain another examination, in light of the presumption that the 
Veteran was mentally sound on entrance to service, before 
rendering a decision.

In an August 2010 examination report, Dr. Lee noted that as an 
adolescent, the Veteran experienced the loss of both parents, 
poverty and bullying by others that created much emotional 
lability in her life.  She was able to complete her education by 
obtaining her GED and enlisted in the Navy.  While there, she 
experienced more emotional trauma, mostly sexual harassment and a 
near sexual assault for which she did not receive any emotional 
or legal support.  During this time period, she experienced mood 
swings, irritability, sleep problems and emotional instability 
but was not able to receive the psychiatric attention that she 
needed.  Dr. Lee found that the Veteran's symptoms of bipolar 
affective disorder were most likely exacerbated during her tour 
in the Navy and noted that she has since required long-term 
treatment.  

In a September 2010 examination report, Dr. Cesta, a private 
psychiatrist, noted that he had reviewed the medical record and 
conducted a personal interview with the Veteran.  Dr. Cesta noted 
that there was no evidence of any psychiatric disease, substance 
use disorder or medical illness prior to the Veteran's entry into 
service.  He also noted that the reports of treating 
psychiatrists indicated that the Veteran was the victim of sexual 
harassment, emotional trauma and developed the nidus of her 
bipolar disorder during active duty service.  Dr. Cesta indicated 
that his interview with the Veteran supported this finding, as it 
suggested that there was no evidence of significant psychiatric 
disease prior to her active duty service and that the ongoing 
development of bipolar disorder began during her active duty in 
November 1980.  

Dr. Cesta noted that his conclusion was supported by the medical 
record beginning with the November 1980 psychiatric evaluation 
where the Veteran was diagnosed with situational reaction of 
adulthood.  Dr. Cesta found that in retrospect, this was more 
likely the beginning of the Veteran's symptoms, which would 
eventually manifest as bipolar disorder.  He found that it was 
not a coincidence that the Veteran's first psychiatric evaluation 
occurred while she was in the Navy on active duty and that the 
Veteran had had a steady deteriorating course since that time.  
He also noted that in January 1981 further psychiatric evaluation 
described the early progression of psychiatric illness including 
bitterness, mood instability and irritability.  Further Dr. Cesta 
found that although the January 1981 report associated some of 
these symptoms to a "difficult childhood," there was no 
indication of any psychiatric disease during that childhood.  

Additionally, Dr. Cesta disagreed with the April 2001 VA 
examiner's apparent conclusion that because the Veteran did not 
come to the attention of the mental health system until 10 years 
after her discharge from the Navy, she likely did not have 
psychiatric disease during service.  Dr. Cesta noted that it was 
very well known that many patients with significant and severe 
psychiatric illness avoid treatment or any engagement in the 
mental health care system until their disease becomes so severe 
that they come to the attention of the authorities or mental 
health care providers, as was the case with the Veteran.  

Dr. Cesta concluded that his interview with the Veteran was 
consistent with the findings of her treating psychiatrist.  He 
noted that there was clear documentation that the Veteran first 
saw a psychiatrist during service in 1980 while on active duty 
and that a review of the service treatment records indicated the 
beginnings of bipolar disorder.  Additionally, there was 
documentation, as well as the Veteran's statements, indicating 
that she was exposed to emotional and sexual harassment, which 
would have served to enhance the severity of her symptoms.  In 
sum, there was no question on Dr. Cesta's mind that the Veteran's 
diagnosis was bipolar disorder and that the disorder began during 
active military service. 

III.  Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2010).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In the 
alternative, the chronicity provisions of 38 C.F.R. § 3.303 are 
applicable where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Analysis 

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  

As noted above, the Veteran's enlistment examination showed 
normal psychiatric findings.  Thus, she must initially be 
presumed to have been psychiatrically sound upon entry into 
service.  Moreover, while the evidence of record clearly suggests 
that the Veteran experienced a significant level of emotional 
problems prior to service, in the absence of any indication of 
actual pre-service psychiatric treatment, or a pre-service 
psychiatric diagnosis, and given that there are conflicting 
medical opinions of record as to whether the Veteran's 
psychiatric disorder began prior to service, the record does not 
contain clear and unmistakable evidence to rebut this 
presumption.   Consequently, the relevant inquiry in this case is 
whether the evidence demonstrates that an acquired psychiatric 
disability was incurred in, rather than aggravated by, active 
service.

Accordingly, the April 2007 VA examiner's opinion that the 
Veteran's psychiatric disorder pre-existed service and was not 
aggravated by service cannot be afforded any probative weight.  
Additionally, the Board does not attach significant probative 
weight to the opinions of the Veteran's treating psychiatrist, 
Dr. Lee, as she initially opined that it was very probable that 
the Veteran's bipolar symptoms first appeared while she was on 
active duty in the Armed Forces but then later opined that her 
symptoms of bipolar affective disorder were most likely 
exacerbated during her tour in the Navy, an opinion which at 
least suggests that the disorder first became manifest prior to 
service.  

The Board does attach significant weight to the two medical 
opinions of record which singularly address the likelihood that 
the Veteran's current bipolar disorder was actually incurred in 
service.  In this regard the April 2001 VA examiner specifically 
found that the Veteran's bipolar disorder was not related to her 
military service, primarily because she did not come to continued 
psychiatric attention until 1992, 10 years after her discharge 
from the Navy.   In contrast, Dr. Cesta, in September 2010, found 
that the Veteran's disorder began during active military service, 
essentially indicating that it was during service that the 
Veteran first came in contact with a psychiatrist due to symptoms 
consistent with the early manifestation of bipolar disorder. 

Weighing these medical opinions, the Board notes that both are 
based on review of the medical record and both are supported by 
reasoned rationales.  Additionally, while the VA examiner's 
reasoning -that post-service, the Veteran not coming to the 
attention of mental health professionals until 1992 tends to 
indicate that bipolar disorder was not manifest in service ten 
years earlier- is certainly logical, the Board finds that Dr. 
Cestas' explanation for this phenomenon - that many patients 
with significant and severe psychiatric illness avoid any 
engagement in the mental health care system until their disease 
becomes extremely severe - is at least equally logical.  
Additionally, Dr. Cestas' rationale for finding that the 
Veteran's bipolar disorder first became manifest in service (i.e. 
that she was first found to be exhibiting mental health symptoms 
consistent with the early manifestation of the disorder during 
service) is also at least equally well-reasoned.  Accordingly, 
the Board finds that overall, the medical opinion evidence is at 
least in equipoise as to whether the Veteran's current bipolar 
disorder first became manifest in service.    

Thus, in summary, because the Veteran clearly has current bipolar 
disorder; because she is clearly shown to have experienced 
psychiatric pathology in service; and because the evidence is at 
least in equipoise as to whether the pathology in service 
represented the first manifestations of the bipolar disorder, 
service connection for bipolar affective disorder is warranted.  
38 C.F.R. § 3.303; Gilbert, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for bipolar affective disorder is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


